Citation Nr: 9920279	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-12 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for heart disease.  

2. Entitlement to an increased rating for sinusitis with 
polyps and allergic rhinitis, rated 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to December 
1978.  

The case was previously before the Board of Veterans' Appeals 
(Board) in July 1996, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development.  Upon remand, service connection for 
heart disease was again denied.  In an August 1997 rating 
action, the RO concluded that there was clear and 
unmistakable error (CUE) in the March 1979 rating action 
denying service connection for nasal polyps and allergic 
rhinitis.  The RO granted service connection and assigned a 
30 percent rating, effective December 22, 1978.  

In a February 1997 rating action, the RO awarded a total 
rating based on individual unemployability due to service-
connected disabilities, effective April 12, 1996.  


FINDINGS OF FACT

1.  The veteran has not presented or identified competent 
medical evidence demonstrating the presence of a current 
heart disorder.  

2.  The probative evidence demonstrates that the service-
connected sinusitis with polyps and allergic rhinitis causes 
near constant sinusitis headaches pain and tenderness of the 
affected sinuses and purulent discharge, which is 
demonstrated as severe symptoms, following repeated 
surgeries.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim for 
service connection for heart disease.  38 U.S.C.A. § 5107(a) 
(West 1991).  



2.  The criteria for a rating of 50 percent for sinusitis 
with polyps and allergic rhinitis are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.97, Part 4, 
Diagnostic Codes 6501, 6510-6514 (1996); 38 C.F.R. § 4.97, 
Part 4, Diagnostic Codes 6510-6514, 6522 (1998); 61 Fed. Reg. 
46720 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records do not include a medical 
diagnosis of heart disease during the veteran's active 
military service.  Physical examinations at enlistment in May 
1962, in January 1967, in January 1972, in October 1975, and 
during the August 1978 Medical Board examination prior to 
separation, show the heart was normal.  Chest x-ray 
examinations during active service were also normal.  

The veteran was treated on numerous occasions during service 
for nasal polyps, allergies, and sinus difficulties, which 
includes a polypectomy.  When the veteran was examined in 
August 1978, on a Medical Board examination, there was a long 
history of sinusitis and chronic nasal sinus difficulty since 
1963, along with nasal polyps.  The nose and sinuses were 
normal on examination.  

The post-service evidence does not show a medical diagnosis 
of heart disease during the veteran's initial post-service 
year.  A March 1979 VA medical examination of the 
cardiovascular system showed no heart enlargement, normal 
sinus rhythm and no murmurs or thrills.  Chest x-ray 
examination was normal.

The veteran was treated at a private facility beginning in 
June 1979 for treatment of nasal polyps.  Repeated surgical 
procedures were required.  




A June 1980 VA medical examination of the cardiovascular 
system was normal.  Chest x-ray examination was normal.  VA 
chest x-ray examinations were also normal in February 1982 
and February 1985.  

Records of treatment by a private examiner show the veteran 
began a regular course of allergy injections in November 
1990.  Chronic sinusitis was reported when the veteran was 
seen in June 1993, and follow-up treatment was required.  In 
June 1992, the assessment was possibly rule out ischemia.  A 
report of chest x-ray completed in April 1993 showed that 
there was no definite acute cardiopulmonary disease.  

Of record are reports of treatment at the Mercy Memorial 
Hospital.  In December 1990, he underwent nasal surgery for 
the removal of some polyps.  

The veteran underwent a VA compensation examination conducted 
by a private physician in June 1991.  At that time, he stated 
he frequently had severe headaches and nasal or sinus 
infections requiring antibiotic therapy.  Chest and sinus 
films performed earlier in June 1991 showed mucosal swelling 
of the sinuses.  Examination showed a moderately tender left 
antrum.  The veteran's airways were very good bilaterally.  
The examiner did not see any active disease at the time of 
examination.  Examination of the heart was normal during the 
VA examination.  

The veteran was treated at the Presbyterian Hospital in June 
1992.  At that time, he reported recurrent episodes of left 
side chest pain.  A history of irregular premature 
ventricular contractions (PVC) was reported on Holter 
monitoring.  Examination showed that the PMI was normally in 
place.  The first and second sounds were normal, and there 
were no murmurs or gallops.  Resting EKG revealed normal 
sinus rhythm, and was within normal limits.  The impression 
was atypical non-anginal chest pain; abnormal EKG response to 
exercise, rule out occult underlying coronary disease; PVC; 
and severe asthma.  The treating physician stated that there 
was no way to know whether the veteran had coronary disease 
short of performing an angiography.  On follow-up 
hospitalization, the veteran underwent left heart 
catheterization with coronary and left ventricular 
cineangiography.  The left system was dominant and normal.  
The right coronary was small.  He developed catheter induced 
spasm in the proximal right coronary artery.  The treating 
physician concluded that the veteran appeared to have mitral 
valve prolapse, which may or may not be related to his PVC.  
The PVC could be related to his asthma and asthma 
medications.  His prognosis was considered excellent.  

Followup coronary angiography indicated that the veteran had 
transient spasm of the proximal right coronary artery 
relieved by nitroglycerine.  This was not associated with 
chest pain or EKG changes.  The veteran was reassured that 
his chest pain was probably noncardiac in origin.  

In June 1992, the veteran was examined for compensation 
purposes by the VA.  The examination was mostly limited to 
the respiratory system.  Noted were minor nasal blockage, 
with some tenderness on pressure over the left maxillary 
sinus.  

A private physician indicated in an August 1992 letter that 
the veteran had severe extrinsic asthma, nasal polyposis, and 
chronic sinusitis.  

The veteran underwent a VA compensation examination 
undertaken by a private physician in October 1992.  He gave a 
history of sinus headaches and drainage.  Ear, nose and 
throat examination was completely normal.  The veteran had 
high polyps in the nose, but no abnormal discharge.  There 
was no evidence of previous sinus surgeries on previous 
computerized tomography (CT) scans, and the examiner could 
see no open windows of the sinuses.  It was the examiner's 
impression that the veteran had acute and chronic ethmoid and 
maxillary sinusitis with obstruction of the maxillary ethmoid 
complex.  He concluded that the veteran would probably 
benefit most by an endoscopic antral and ethmoid surgery to 
remove the disease and restore drainage to the sinuses.  


Of record is a report of private hospitalization in January 
1993.  A CT scan revealed the presence of extensive frontal 
disease with opacified ethmoid sinusitis with extensive 
polyposis, markedly irregular turbinates, and polypoid 
lesions noted throughout his nasal sinuses and maxillary 
sinus.  There was nasal polyposis with marked obstruction and 
mild mucosal obstruction and mild mucosal edema bilaterally.  
The presence of allergic rhinitis was also reported.  There 
was a history of mitral valve prolapse, but the veteran was 
asymptomatic during his hospital stay.  Also reviewed were 
prior studies.  Films of the chest completed in March 1991 
and December 1992 showed normal heart size.  A sinus CT scan 
completed in October 1992 showed extensive chronic sinusitis.  

The veteran was hospitalized in a private facility in April 
1993, after he failed aggressive outpatient therapy to 
alleviate respiratory distress.  He was treated with 
antibiotics and steroids, and improved.  When discharged 
after two days of hospitalization, the diagnoses included 
status asthma, resolved; mild mitral valve prolapse, with 
normal coronary catheterization; and chronic sinusitis.  

Of record are reports of treatment afforded the veteran by a 
private physician, beginning in March 1993, subsequent to the 
private hospitalization in January 1993.  The veteran 
continued to take medication, and has only noted slight 
improvement.  Sinuses were non tender to percussion.  Nasal 
mucosa were erythematous, with some pale boggy mucosa.  There 
were some premature heartbeats.  The assessment included 
chronic sinus disease; probable acute sinusitis; and 
premature beats, partially in part aggravated by increased 
dose of sinus medication.  In February 1994, the assessment 
was probable left maxillary sinusitis; increased asthma, 
secondary to the sinusitis; and syncopal episode of 
undetermined cause, but possible the result of theophylline 
use, cardiac arrhythmia secondary to mediation use; or 
previous arrhythmias and transient hypotension.  In an 
October 1994 note, the veteran continued to complain of 
sinusitis, and stated he was taking a tetracycline derivative 
to alleviate the disorder.  On examination, there was 
tenderness and puffiness over the left maxillary sinus.  The 
tympanic membranes were intact.  Nasal mucosa was 
erythematous and 1-2+ swollen.  The assessment was chronic 
sinusitis and asthma.  


In an October 1993 VA compensation examination, the veteran 
gave a history of repeated surgical procedures.  Since that 
time, he has received medical therapy only and has decreased 
complaints of nasal obstruction and nasal drainage.  
Intranasal examination demonstrated no perforation or 
synechia secondary to previous operations.  There were some 
mild polyposis, more on the right than left, and primary in 
the superior meatus area.  The paranasal sinuses were not 
obviously draining at the time of examination.  The diagnosis 
was intranasal polyposis, and the veteran was to continue his 
present medical course.  

The veteran underwent a VA compensation examination of the 
trachea and bronchi in February 1994.  The diagnoses included 
asthma and history of nasal polyposis and recurrent 
sinusitis.  

An EKG performed at the New Mexico Regional Federal Medical 
Center in May 1995 was essentially within normal limits.  The 
inferior vena cava was plethoric but responded to medication.  

In March 1997, the veteran underwent a VA compensation 
cardiac examination.  The examiner reviewed the veteran's 
claims folder as part of this examination.  The veteran gave 
a history of mitral valve prolapse, constant PVC, 
palpitations, asthma, and chronic maxillary sinusitis.  He 
indicated that he sometimes got chest pain that may or may 
not go away with rest.  On examination, there was no jugular 
venous distention, no carotid bruits and no dependent edema.  
The PMI was in the 4th intercostal space.  S1 and S2 were 
clear and sharp.  There were no murmurs or extra sounds.  
Blood pressure was 110/78 and heart rate was regular at 82.  
An EKG was normal.  X-ray films taken less than six months 
prior to examination did not show any cardiac abnormalities.  
The diagnosis were no evidence of coronary disease at the 
time of examination; and angiographically normal coronary 
arteries.  

The veteran was also furnished with an examination of the 
nose and sinuses in March 1997.  He reported a history of 
nasal congestion and difficulty breathing.  


Examination of the nasal chambers by anterior rhinoscopy 
revealed bilateral inflammation of the inferior turbinates 
with some mucopus.  There was obvious nasal polyposis in both 
nostrils occupying the middle meatus throughout the nose and 
superiorly through the nose.  Nasal endoscopy was undertaken, 
and examination of both sides of the nose revealed extensive 
nasal polyposis filling the entire middle meatus on both 
sides.  The nasal polyposis extended posterior from the 
anterior portion of the inferior turbinate all the way back 
to the posterior.  There was nasal polyposis obstructing the 
sphenoid rostrum.  the polyps were obstructing any view of 
the middle turbinate.  The entire middle and superior portion 
of the nasal chambers were filled with nasal polyps.  The 
diagnosis was chronic nasal polyposis with secondary chronic 
pansinusitis.  The veteran continued to have chronic 
maxillary, ethmoid and frontal sinusitis secondary to chronic 
nasal polyposis.  

The veteran was hospitalized in a VA facility in July 1997, 
at which time he reported a long history of sweating and 
palpitations.  No arrhythmias were recorded on telemetry.  
During a cardiology workup, the veteran was noted to have a 
supraventricular tachycardia with a characteristic 
morphology.  He underwent radiofrequncy ablation, which 
indicated that the veteran had an orthodromic reciprocating 
tachycardia with a left lateral accessory pathway, easily 
induced with ventricular treatment emergent symptoms (TES).  
There was no evidence for accessory pathway function, and no 
supraventricular tachycardia induced with or without Isuprel 
infusion.  

The veteran was examined for compensation purposes in October 
1997, at which time he reported a long history of sinusitis.  
He stated that he received eight surgical procedures in the 
past, with the most recent six months prior to examination.  
Each procedure only produced two months of relief prior to 
recurrence of the symptoms.  He reported that at baseline he 
had no sense of smell.  There was chronic drainage running 
down the back of his throat, with bilateral headaches, 
maxillary tooth pain, and halitosis.  On examination, there 
was cloudy mucus coming down the posterior 


pharyngeal wall, with no oral cavity lesions.  On anterior 
rhinoscopy, there were polypoid changes of the nasal mucosa 
on both sides.  Cloudy mucus was emanating from both 
paraspinal sinus complexes.  Examination of the larynx was 
normal.  The examiner concluded that the veteran had a 
history consistent with sinusitis that was difficult to 
manage medically as well as surgically.  The condition was 
aggravated by his inhalant allergies, and the asthma was 
occasionally also exacerbated by the sinus disease.  The 
polypoid changes and partial obstruction of his nasal cavity 
were consistent with nasal polyposis and chronic sinusitis.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  When seen in March 1994, the diagnostic 
impressions were mitral valve prolapse and syncope.  Followup 
treatment for asthma was required.  In an April 1998 
treatment note, the treating physician noted the veteran had 
chronic sinusitis, with frequent visits to the ear, nose and 
throat clinic.  There was increased greenish thick nasal 
discharge.  On examination, the veteran was not in any acute 
distress.  There was mild left maxillary tenderness.  He 
subsequently received weekly allergy injections.  In a July 
1998 treatment note, a history of chronic sinusitis was 
given.  The 1997 ablation was reported, and it was noted that 
a catheterization was normal at that time.  He stated that he 
sometimes felt that "his heart was about to take off 
again."  On examination, there was some left maxillary 
tenderness.  There was regular cardiac rate and rhythm.  


Criteria

Under 38 U.S.C.A. § 5107(a) (West 1991), a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  



The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998).  


Where certain diseases are manifested to a compensable degree 
within the initial post-service year such as arteriosclerosis 
and cardiovascular-renal disease, service connection may be 
granted on a presumptive basis.  38 U.S.C.A. §§  1101, 1112, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1998).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When there is aggravation 
of a nonservice-connected condition, which is proximately due 
to, or the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).  


Analysis 

Service Connection

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for heart 
disease must be denied as not well grounded.  


The service medical records do not show a medical diagnosis 
of any heart disease, cardiovascular disease, or cardiac-
related condition otherwise identified during the veteran's 
active military service. The evidence also does not include a 
medical diagnosis of heart disease during the veteran's 
initial post-service year.  

The veteran's main contention is that he has heart disease, 
which is proximately due to or the result of medication for 
service-connected asthma.  

However, the evidence of record does not establish that the 
veteran has a current medical diagnosis of heart disease.  
The April 1993 chest x-ray examination showed no definite 
acute cardiopulmonary disease.  When the veteran was treated 
in June 1992, he reported a history of left side chest pain 
and PVC.  However, an EKG performed at that time was within 
normal limits, and the impression was atypical non-anginal 
chest pain.  Mitral valve prolapse was subsequently reported, 
and he underwent coronary angiography.  However, these 
findings allowed the examiner to assure the veteran that the 
chest pain was not cardiac in origin.  The private 
physician's treatment reports in February 1994 indicate that 
the veteran had a possible syncopal episode, but that the 
cause of this disorder was undetermined.  An EKG at that time 
was essentially within normal limits.  The only reported 
finding during the July 1997 hospitalization was that the 
veteran had an orthodomic reciprocating tachycardia.  This 
evidence does not establish that the veteran underlying heart 
disease for his symptoms.

The March 1997 VA heart examination was specifically 
performed in order to determine whether the veteran had heart 
disease.  The VA physician certified review of the claims 
folder and was aware of the prior medical symptoms and 
diagnoses.  The physician conducted a physical examination 
and diagnostic testing.  The physician reported that the EKG 
was normal, an angiography showed normal coronary arteries 
and the prior x-ray examination did not show any 
cardiovascular abnormalities.  Based on the review and 
examination, the physician concluded that there was no 
evidence of coronary artery disease at that time.  



The evidence dated subsequent to the March 1997 VA 
examination does not include medical diagnoses of chronic 
heart disease.  The Court has also held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The issue of whether the veteran has developed heart disease 
and whether it is secondary to service-connected asthma or 
any other service-connected disability involves a medical 
diagnosis or opinion as to medical causation; therefore, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The appellant does not have a 
medical degree or qualified medical experience to render a 
medical diagnosis or opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, although he is competent to 
testify as to observable symptoms, he is not competent to 
provide evidence or opinion that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
See Savage v. Gober, 10 Vet. App. 489, 497 (1997).  

In view of the foregoing, the Board finds that the veteran 
has not presented or identified competent medical evidence 
demonstrating the presence of a current heart disorder.  
Consequently, the Board concludes that the veteran has not 
presented a well-grounded claim for service connection for 
heart disease.  38 U.S.C.A. § 5107(a).  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  

In this case, the veteran has not indicated that there is 
evidence that would render the claim plausible and therefore 
well grounded.  Therefore, the veteran has not placed the VA 
on notice of evidence that would well ground his claim.  The 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  McKnight v. 
Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 80 (1995).  

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part VI, paragraph 2.10f 
and Part VI, paragraph 1.01b in support of the proposition 
that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well-grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).


Increased Rating

Criteria

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA must acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and explain the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998), which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
However, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  


The Board notes that the criteria for rating diseases of the 
nose and throat were amended, effective October 7, 1996.  61 
Fed. Reg. 46720 (1996).  Where the law and regulations change 
while a case is pending, the version most favorable to the 
appellant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Schedule for Rating Disabilities (Schedule) in effect 
prior to October 7, 1996, provided a 30 percent rating for 
severe sinusitis manifested by frequently incapacitating 
recurrences such as severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating was warranted for post-operative symptoms following 
radical surgery manifested by chronic osteomyelitis requiring 
repeated curettage; or severe symptoms after repeated 
operations.  38 C.F.R. § 4.96, Diagnostic Codes 6510-6514.  

The Schedule also provided a 30 percent rating for chronic 
rhinitis with moderate crusting and ozena with anosmia.  A 50 
percent rating was warranted for massive crusting and marked 
ozena with anosmia.  38 C.F.R. § 4.96, Diagnostic Code 6501.  

Under the Schedule in effect on October 7, 1996, a maximum 30 
percent schedular rating is available for allergic or 
vasomotor rhinitis.  38 C.F.R. § 4.96, Diagnostic Code 6522.  

The Schedule provides that a 30 percent rating is appropriate 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is appropriate following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.96, Diagnostic Codes 6510-6514.




Analysis

The veteran is currently rated at the maximum evaluation for 
allergic or vasomotor rhinitis with polyps.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (1998).  

The probative evidence demonstrates that the service-
connected sinusitis with polyps and allergic rhinitis causes 
near constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinuses and purulent discharge, 
which is demonstrated as severe symptoms, following repeated 
surgeries.  This is demonstrated by the medical history 
showing many repeat surgical procedures for the veteran's 
disability.  The March 1997 and October 1997 and VA 
outpatient treatment records show that the veteran's residual 
symptoms of headaches, pain and tenderness of the affected 
sinuses and purulent discharge.  

These records show chronic sinusitis, resulting in drainage.  
In the October 1997 examination, it was reported that there 
was cloudy mucus coming down the pharyngeal wall and 
emanating from both paraspinal sinus complexes.  This was 
consistent with the report of outpatient treatment in April 
1998, at which time there was an increased greenish thick 
nasal discharge.  He gave on the March 1997 examination a 
history of nasal congestion and difficulty breathing, and 
reported in October 1997 chronic drainage, bilateral 
headaches, and maxillary tooth pain.  The examiner in October 
1997 concluded that the sinusitis was difficult to manage 
medically as well as surgically, notwithstanding the history 
of multiple surgeries, and, as noted in the April 1998 
treatment note, frequent visits to the ear, nose and throat 
clinic.  

The 50 percent rating is the maximum schedular evaluation 
under these criteria.  38 C.F.R. § 4.96, Diagnostic Codes 
6510-6514.  





The Board also finds that the evidence is evenly balanced on 
whether the veteran meets the criteria for a 50 percent 
rating prior to October 7, 1996.  

In making this determination, the Board has considered the 
lengthy reports of hospitalization, examination, and 
outpatient treatment.  The evidence indicates that the 
veteran has required repeated surgical interventions, 
although recent treatment has been limited to medication.  
Repeated x-ray and other diagnostic testing have not 
demonstrated the presence of osteomyelitis.  The reports of 
treatment show the veteran has sinusitis.  In June 1991, 
sinus films showed mucosal swelling of the sinuses.  However, 
on VA compensation examination in October 1992, ear, nose and 
throat examination was completely normal, and there was no 
evidence of previous sinus surgeries. 

This evidence clearly establishes that the veteran has a 
chronic sinus condition, requiring treatment, to include 
surgical intervention.  However, at no time was osteomyelitis 
requiring surgical intervention reported.  Although the 
evidence does not show chronic osteomyelitis, the evidence 
does show that the veteran has had incapacitating recurrences 
manifested by severe and frequent headaches and purulent 
discharge.  While some of the findings did not show severe 
symptoms following surgical treatment, such as the January 
1993, March 1993 and October 1993 findings, the prior 
opinions from the treating physicians described the veteran's 
recurrent symptoms as severe, such as the August 1992 
statement from the veteran's treating physician.  He stated 
that the veteran had severe extrinsic asthma, nasal 
polyposis, and chronic sinusitis despite repeated surgical 
intervention.  The June 1992 VA examination also showed 
residual chronic nasal symptoms.  Consequently, the Board 
finds that the veteran meets the criteria for a 50 percent 
rating prior to October 7, 1996.  







For, these reasons, the Board finds that the probative 
evidence demonstrates that the service-connected sinusitis 
with polyps and allergic rhinitis causes near constant 
sinusitis headaches pain and tenderness of the affected 
sinuses and purulent discharge, which is demonstrated as 
severe symptoms, following repeated surgeries.  Consequently, 
the Board concludes that the criteria for a rating of 50 
percent for sinusitis with polyps and allergic rhinitis are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.97, Part 4, Diagnostic Codes 6501, 6510-6514 (1996); 
38 C.F.R. § 4.97, Part 4, Diagnostic Codes 6510-6514, 6522 
(1998); 61 Fed. Reg. 46720 (1996).


ORDER

Service connection for heart disease is denied.

An increased rating for sinusitis with polyps and allergic 
rhinitis is granted subject to the provisions governing the 
payment of monetary benefits. 




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

